76 F.3d 383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kristan STANDISH, Appellant,v.Dave DORMIRE;  Gerald Bommel;  Dan Kemper;  Thomas Wells;Curt Malone;  Dick Moore;  Michael Groose;  Dave Dobson;Sandy Duncan;  Steven Long;  Dennis McKinney, formerly knownas David McKinney, Appellees.
No. 95-1724.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 24, 1996.Decided Feb. 5, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Kristan Standish appeals the orders of the District Court1 disposing of his 42 U.S.C. § 1983 failure-to-protect action.   Having carefully considered the record and the parties' briefs, we conclude no error of law appears in the District Court's and magistrate judge's rulings, and an extensive discussion is not warranted.   Accordingly, we affirm.   See 8th Cir.R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the reports and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri